Citation Nr: 0827308	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-21 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, claimed as a somatization disorder, 
bipolar disorder, and depression, to include as secondary to 
the service-connected disabilities of tinnitus, hearing loss, 
dyspepsia, and sinusitis with headaches; and if so, whether 
service connection for a psychiatric disability is warranted.

2.  Entitlement to service connection for headaches of an 
etiology other than sinusitis.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Although the RO has reopened the claim for service connection 
for psychiatric disability, and denied entitlement on the 
merits, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
a claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the finding of the RO.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue has been characterized as noted on the title page.


FINDINGS OF FACT

1.  Since the August 2002 Board denial of the claim for 
service connection for a psychiatric disorder, evidence was 
received which was existing evidence not previously submitted 
to agency decisionmakers, that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim, and was neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; this evidence raised a reasonable possibility of 
substantiating the claim.

2.  The preponderance of the competent medical evidence 
indicates that it is more likely than not that the veteran's 
current psychiatric disability, claimed as somatization 
disorder, bipolar disorder, and depression, had its onset 
many years after service and was not caused or chronically 
worsened by service-connected disabilities of tinnitus, 
hearing loss, dyspepsia, and sinusitis with headaches.

3.  There is no competent medical evidence relating headaches 
of an etiology other than sinusitis to the veteran's period 
of active service.


CONCLUSIONS OF LAW

1.  Evidence received since the August 2002 Board decision 
that denied entitlement to service connection for a 
psychiatric disorder, which was the last final denial with 
respect to the matter on appeal, is new and material; the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West  2002); 
38 C.F.R. § 3.156 (2007).

2.  Psychiatric disability, claimed as a somatization 
disorder, bipolar disorder, and depression, was not incurred 
in or aggravated by active service, or caused or aggravated 
by service-connected tinnitus, hearing loss, dyspepsia, or 
sinusitis with headaches.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West  2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a), 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

3.  Headaches of an etiology other than sinusitis were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  (Element (4), 
the requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).) 
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

November 2004 and December 2004 VCAA letters explained the 
evidence necessary to substantiate the veteran's claims for 
headaches and psychiatric disability, respectively.  These 
letters also informed him of his and VA's respective duties 
for obtaining evidence.  The letters were issued prior to 
initial adjudication of the veteran's claims.

In addition, in a letter dated in March 2006, VA explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought.  Because the Board has 
herein denied claims for service connection, the rating and 
effective date aspects of the claims are moot.  Accordingly, 
the Board finds that any error in such notice is harmless, 
and there is no evidence of prejudicial error in proceeding 
with final appellate consideration of his claims at this 
time.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to VCAA notice requirements for new and material 
evidence claims, the Board here agrees with the RO that new 
and material evidence has been received to reopen the 
veteran's claim for service connection for psychiatric 
disability.  Thus, to this extent, the outcome is favorable 
to the veteran.  Additional notice as to what is required to 
reopen a claim would serve no useful purpose, and the absence 
of such notice is no more than harmless error and is not 
prejudicial to the veteran's claims.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).   In finding that there has been 
no prejudice to the veteran, the Board has taken into 
consideration that the veteran is represented by a private 
attorney.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error"). 

Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, reports of post-service treatment, 
reports of private treatment, records of the Social Security 
Administration, and reports of VA examinations.  The VA 
examination reports pertaining to the issue of entitlement to 
service connection for psychiatric disability are thorough 
and directly and adequately address the matter on appeal.  
With respect to the claim for service connection for 
headaches, a VA examination is not warranted because there is 
no evidence of a headache disability of an etiology other 
than sinusitis in service or for many years after service, 
and no competent medical attributing such headaches to any 
incident of service.  There is no indication that headaches 
of an etiology other than sinusitis may be associated with 
the veteran's service, so that a VA examination and opinion 
as to whether the veteran's headaches of an etiology other 
than sinusitis began during service or are related to some 
incident of service is not required.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4)(1); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the claims files contain the veteran's 
statements in support of his claims.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant available evidence not already of record.  
There is nothing to suggest that there is any outstanding 
available evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Claim For Service Connection for Psychiatric Disability 
Reopened

The Board denied the veteran's claim for entitlement to 
service connection for a psychiatric disorder in August 2002.  
That decision is final.  See 38 U.S.C.A. § 7104.  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  In the present case, the RO has received 
detailed written opinions, dated in October 2004 and 
September 2005, from a private psychologist who has examined 
the veteran and reviewed his history, essentially asserting 
that the veteran's current psychiatric problems are at least 
to some extent attributable to or worsened by his period of 
active service and his service-connected disabilities.  The 
Board finds that this information is new and material 
evidence.  It is evidence not previously submitted to agency 
decisionmakers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, to the extent new and material evidence is 
required to reopen the matter on appeal, the claim is 
reopened.



Service Connection - General Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis-Psychiatric Disability

The veteran is service-connected for bilateral hearing loss, 
rated as 30 percent disabling; sinusitis, with headaches, 
rated as 30 percent disabling; tinnitus, rated as 10 percent 
disabling, and dyspepsia, rated as noncompensably disabling.  
The veteran contends that his current non-service-connected 
psychiatric disability, claimed as a somatization disorder, 
bipolar disorder, and depression, is aggravated by the 
aforementioned service-connected disabilities, or 
alternatively, that his psychiatric disability had its onset 
during his period of active service.

At the veteran's February 1966 service entrance examination, 
psychiatric clinical evaluation was normal.  Service 
treatment records are silent for complaints or treatment for 
psychiatric problems.  At his January 1968 service separation 
examination, the veteran indicated that he had frequent 
trouble sleeping.  He denied frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  Upon examination, 
his psychiatric condition was evaluated as normal.  

At a VA examination in March 1969, evaluation for 
psychiatric, personality, or nervous system disorders was 
negative.  As there is no showing that the veteran had a 
psychosis within one year of discharge from active service, 
he is not entitled to a presumption of service connection 
pursuant to 38 C.F.R. §§ 3.307 and 3.309(a).

In May 1993, the RO received a claim for nonservice-connected 
pension benefits, to include based on a psychological 
condition that he alleged was a residual of a car accident in 
1980. A report of the accident was received.

At a VA examination in July 1993, the veteran was diagnosed 
as having a somatization disorder, characterized by multiple 
somatic complaints with dramatic, vague, exaggerated, and 
some complicated medical history.  The veteran related 
multiple complaints of having been sick all of the time in 
service, and had present dramatization and exaggeration of 
pain in his back, hand, head, and other portions of the body.  
The veteran was additionally diagnosed as having a 
generalized anxiety disorder.  In a concluding note, the 
examiner opined that it was difficult to believe that the 
veteran's somatization began during service because there was 
no service record showing such complaints while he was in the 
military.

At an August 1993 psychological evaluation, conducted for 
purposes of a Social Security Administration (SSA) disability 
claim, the veteran was diagnosed as having a mixed specific 
developmental disorder (word recognition, spelling, reading 
comprehension).  By history, the veteran had been working at 
Ace Hardware for 23 1/2 years, averaging 60 hours per week and 
working in all departments, but was terminated in May 1993.  
The examining psychological consultant described the veteran 
as being a conversant, rather excitable and over-reactive 
individual who displayed some paranoid thinking.  Even though 
no one else was around, he would speak in conspiratorial 
tones during the interview in order not to be overheard.  The 
examiner opined that although the veteran was undoubtedly 
doing everything he could to please the customer, it was also 
easy to see how his overzealousness and intensity could be a 
source of aggravation to others.

In a January 1994 report of psychological evaluation, the 
veteran was diagnosed as having a generalized anxiety 
disorder associated with the loss of his job.

A private report of disability evaluation in August 2004 
includes a history as provided by the veteran of first having 
been diagnosed with depression in 1979.  Later in the report, 
it is indicated by history that the veteran was first 
diagnosed with severe depression in 1994 by a psychiatrist, 
and was treated at a VA hospital.  The August 2004 disability 
evaluation diagnoses included cephalgia/depression, treated; 
left total knee prosthesis; history of coronary artery 
disease with myocardial infarction x3; osteoarthritis of the 
spine and severe osteoarthritis of the lumbar spine and knee; 
and benign prostate hypertrophy, treated.

In an October 2004 7-page opinion, a private consulting 
psychologist concluded that the question of the veteran's 
service time and his physical difficulties could only be 
speculated upon, because he sincerely did not know enough 
about what the veteran had suffered in order to give a 
conclusive opinion.  The examiner noted that the veteran had 
described being extremely ill in Korea as a result of 
breathing in certain kinds of fumes.  He opined that if such 
was the case and could be documented then he was sure that 
the veteran's other difficulties, at least emotionally, were 
as likely as not to have been caused by this particular 
incident in the service and was therefore, quite clearly, an 
outgrowth from his tour of duty in Korea during the Vietnam 
era.  The examiner added that, on the other hand, he knew of 
no other circumstance that he could equate with the veteran's 
general difficulties and that of course would include his 
bipolar disorder but on the other hand, his general 
difficulty emotionally may well be exacerbated by his failing 
health which once more may indeed have been caused by 
difficulties during his tour of duty.  

At a VA psychiatric examination in February 2005, the 
examining physician stated that he was not able to establish 
a cause and effect relationship between the veteran's 
service-connected disorders and the somatization disorder, 
bipolar disorder, and depression.  The narrative section of 
his examination report reflects a thorough and accurate 
review of the claims files.  He asserted that bipolar 
disorder and somatization disorder were not known to be 
caused by headaches, tinnitus, or hearing loss.  With respect 
to depression, the examiner acknowledged that individuals 
with hearing loss can experience depressive symptoms.  He 
concluded, however, that the veteran's description of the 
level of depression and when it began was not correlated with 
the level of increase in hearing disorder.  In the examiner's 
view, lacking that correlation, it was not possible for him 
to determine that the depression was caused by or aggravated 
by the hearing loss.  The examiner concluded that the 
veteran's somatization disorder, bipolar disorder, and 
depression were not at least as likely as not due to his 
service-connected bilateral hearing loss, sinusitis, 
headaches, and tinnitus.  

In a September 2005 opinion, the private psychologist who had 
submitted the above-described October 2004 opinion sought to 
clarify his prior opinion.  The psychologist opined that 
although the veteran's bipolar disorder was not manifested 
symptomatically prior to his discharge from service, medical 
and psychiatric inferences at the present time would 
certainly endorse that his bipolar disorder-a basic result 
of neurologically chemical imbalances--could very well have 
occurred as early as his childhood.  The examiner added that 
nonetheless, the veteran's difficulties emotionally were 
obviously generated, if not actually exacerbated, as a result 
of his perceived experiences in the service and so in all 
fairness to the veteran, he must conclude that the symptoms 
associated with his bipolar disorder were not only the direct 
result of his military service, but were actually exacerbated 
to the disabling level seen at the present time.  The 
psychologist continued that certainly the veteran's 
maladjustment to his physical condition-especially that 
associated with his hearing loss-had unquestionably been 
symptomatically active along with the major levels of 
depression that he had demonstrated and were, therefore once 
more, consistent with the reports and references that make up 
the veteran's own military record.  The psychologist added 
that even a cursory observation of the Axis III conditions 
listed in his October 2004 report would, under any other 
circumstance, generate severe Adjustment with Depression in 
virtually any other veteran.  (The Board notes that the Axis 
III conditions to which the psychologist referred include 17 
reported disorders, only 5 of which (tinnitus, hearing loss, 
gastroabdominal problems, acid reflux disease, and multiple 
allergies) could arguably be related to his service-connected 
disabilities.)  He wrote that along with multiple effects of 
the veteran's financial difficulties as a result of his being 
completely unable to work in any gainful activity, one must 
conclude fairly conclusively that the veteran's psychological 
difficulties, along with his inability to participate in 
gainful employment, present a disabling condition as a result 
of his military service and that prognostically it would be 
almost impossible to project any more than a negative 
prediction to his current situation.

At a VA examination in May 2006 performed by a licensed 
clinical psychologist, the examiner concluded that the 
evidence provided was not indicative that the veteran's 
claimed mental health conditions were related to his service-
connected medical conditions.  He opined that the onset of 
the veteran's mood disorder did not correlate and was not 
consistent with the service-connected conditions.  He 
elaborated that the veteran's psychiatric disability was not 
related to military service directly either by the onset or 
by history.  With respect to somatization disorder, the 
examiner could not find evidence to support a diagnosis of 
somatization disorder, though he acknowledged the veteran had 
been diagnosed with a somatization disorder in the past.  The 
examiner found that the veteran did not meet the DSM-IV 
criteria for bipolar disorder based on the veteran's account 
at this examination.  The examiner opined that the veteran 
was exhibiting a major depressive disorder with psychotic 
features.  The examiner acknowledged that tinnitus, migraines 
(the Board notes that the veteran's service-connected 
headaches are those related to his sinusitis, and a claim for 
service connection for headaches of an etiology other than 
sinusitis is denied herein), hearing loss and dyspepsia could 
be conditions that may lead to an aggravation of a depressive 
condition.  However, the medical evidence that he had 
reviewed did not provide evidence of such an aggravation of 
his major depressive disorder based upon the frequency of 
mental health sessions, and the medical documentation he had 
reviewed for the service-connected conditions.  The examiner 
concluded that it was more likely than not, within a 
reasonable degree of psychological certainty, that the 
veteran's major depression with psychotic features was not 
caused by and was not aggravated by the medical conditions 
that were service-related.  He further opined that the 
veteran did not meet the criteria for somatization disorder 
or bipolar disorder at the examination.  His psychiatric 
diagnoses were major depressive disorder with psychotic 
features, and personality disorder not otherwise specified.

The Board finds that the veteran's assertion in May 1993 that 
his psychiatric condition was a residual of a car accident in 
1980 constitutes evidence against his claim, since it is not 
consistent with his current contention that it began during 
service or is related to disabilities incurred in service.  
Additional evidence against the claim is that the earliest 
indicated history of depression was no earlier than 1979 or 
1980, and the earliest records of treatment are from 1993.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (lack of 
treatment for disability until years after service may 
constitute evidence against claim for service connection).

The Board finds that the medical opinions of a consulting 
psychologist dated in October 2004 and September 2005 are of 
very limited probative value.  The October 2004 opinion is 
couched in layers of speculation and contingencies-for 
example, the examiner offers part of his opinion as 
contingent on a history provided by the veteran has having 
become very ill after being exposed to fumes during service, 
"if such is the case and can be documented."  Such an 
incident is not documented in or consistent with the service 
medical records.  The psychologist began his paragraph 
addressing the matter of medical nexus by stating that the 
question of a nexus between the veteran's service time and 
his physical difficulties can only be speculated upon, 
"because I sincerely do not know enough about what this man 
has suffered in order to give you a conclusive opinion." In 
his concluding paragraph he asserted that "I really don't 
know that I can tell you much more about [the veteran] at 
this time."  When asked for a clarifying opinion from the 
veteran's attorney, the private psychologist in September 
2005 asserted he had reviewed extensive (but unspecified) 
records, and attempted to provide a more definite opinion in 
support of the veteran's claim.  The examiner noted that the 
veteran's reported physical conditions (Axis III) would 
result in problems with adjustment and depression in nearly 
anyone, but he failed to express an understanding of which of 
those many Axis III conditions were related to service or 
were currently service-connected.  He asserted that the 
veteran's maladjustment to his physical conditions, 
especially that associated with his hearing loss, had 
unquestionably been symptomatically active along with the 
major levels of depression that he had demonstrated and were, 
therefore, consistent with the reports and references that 
make the veteran's military record, but provided no rationale 
as to why this was so or elaboration as to the meaning of 
this statement.

By contrast, the February 2005 and May 2006 VA examiners' 
opinions specifically and clearly addressed whether the 
veteran's current psychiatric disability had its onset during 
service or was related to any service-connected disability.  
The examiners were a licensed clinical psychologist and a 
physician, and were thus highly qualified mental health 
professionals.  Both reports reflect a thorough review of the 
medical records and understanding of the veteran's medical 
history.  Additionally, both are based on a detailed history 
taken from the veteran and clinical evaluation of the 
veteran.  Both noted the lack of evidence of an onset of 
psychiatric disability during service, and that the medical 
records and histories were not consistent with the veteran's 
current psychiatric disability having been caused or 
aggravated by his headaches, sinusitis, dyspepsia, hearing 
loss, or tinnitus.  (Although the veteran is not service 
connected for headaches of an etiology other than sinusitis, 
and a claim for service connection for such headaches is 
denied herein, the examiners did not make a distinction as to 
the etiology of the veteran's headaches in their analyses.  
This was not prejudicial error since the examiners merely 
afforded the veteran's claim broader consideration than was 
warranted under the law.)  As a result, the Board finds the 
February 2005 and May 2006 VA examiners' opinions to be by 
far the most probative competent medical evidence presented 
in this appeal.

In sum, the October 2004 and September 2005 consulting 
psychologist's medical opinions are substantially outweighed 
by the February 2005 and May 2006 VA examiners' opinions in 
this matter.  As a result, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disorder, claimed as 
a somatization disorder, bipolar disorder, and depression, 
and thus entitlement to service connection for psychiatric 
disability is not warranted.

Factual Analysis--Headaches

The veteran is service-connected for sinusitis with 
headaches, rated as 30 percent disabling from July 1997 
forward.  This rating takes into account the veteran's 
headaches attributable to sinusitis.  In the past he has 
sought a rating for headaches separate from those considered 
as part of his rating for sinusitis.  (See, e.g., August 2002 
Board decision denying separate disability rating for 
headaches and denying a rating in excess of 30 percent for 
sinusitis).  The veteran now seeks entitlement to service 
connection for headaches of an etiology other than his 
service-connected sinusitis.  

At the veteran's February 1966 service induction examination 
and at his January 1968 service separation examination, 
clinical evaluation of the head, face, neck and scalp, 
musculoskeletal system, neurologic system, and spine was 
normal.  At his January 1968 service separation examination, 
he indicated a history of ear, nose and throat trouble, 
chronic or frequent colds, and sinusitis, but denied a 
history of frequent or severe headaches.  Service treatment 
records are silent for treatment or complaints of headaches.

At a July 1993 VA examination, the veteran related a history 
of having been involved in a motor vehicle accident resulting 
in injury to his right hip, lumbar spine, and cervical spine.  
The diagnoses included history of spine and right hip injury, 
no surgical intervention required; and history of cervical 
fracture requiring mobilization.  

In August 2004, the veteran was seen at Saint Francis Medical 
Center for evaluation of his headaches.  After taking a 
lengthy history and reviewing lab work and other data, the 
reviewing nurse practitioner opined that from evaluating the 
veteran's headache profile and the fact that the veteran had 
scoliosis and marked cervical degenerative joint disease with 
some cervical stenosis at C6-C7, she would consider that his 
headaches might be caused by his cervical his cervical neck 
degeneration, except for the length of time that the veteran 
stated his headaches had occurred, since 1967.  The report 
indicates that laboratory work resulted in no findings that 
would explain the cause of the veteran's headaches.  The 
nurse-practitioner noted that she recommended to the veteran 
that he should have evaluation at a headache clinic that 
specializes in treatment and diagnosis of causes of 
headaches, but that the veteran was adamant that he did not 
want to travel three hours in order to have an evaluation in 
Omaha and that was the reason he came to the Saint Francis 
Medical Center clinic.  The diagnoses at the clinic included 
cephalgia/depression, treated; left total knee prosthesis; 
coronary artery disease with history of myocardial infarction 
x3; osteoarthritis of the spine and osteoarthritis of the 
spine, neck and knee; and benign prostate hypertrophy.

Due to the nature and severity of the veteran's service-
connected sinusitis, the Board does not doubt that the 
veteran experiences headaches, and may have experienced 
headaches related to sinusitis from his period of active 
service until the present time.  Certainly, the veteran is 
competent to testify as to experiencing such headaches.  
However, the veteran, as a lay person, is not competent to 
offer opinions on medical diagnosis or causation of his 
headaches.  See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  His general 
contention that his headaches are related to some condition 
other than sinusitis, and that this other condition began 
during service or is related to some incident of service, is 
not competent medical evidence of an association between 
headaches not related to sinusitis and his period of active 
service.  After taking a detailed history and conducting a 
thorough workup, the one medical professional who attempted 
to ascertain an etiology of headaches not related to 
sinusitis opined that the headaches may be related to the 
veteran's cervical spine disability, except for the length of 
time that the veteran stated his headaches had occurred, 
since 1967.  There is no evidence to indicate that the 
veteran's cervical spine disability is related to service; 
rather, the evidence tends to indicate that it began many 
years after service and is possibly related to a 1980 
automobile accident.

In sum, there is no competent evidence to indicate that the 
veteran has headaches of an etiology other than sinusitis 
that began during service or are related to some incident of 
service.  There is competent evidence of continuity of 
symptomatology from service forward, but no competent 
evidence linking them to a disorder other than sinusitis of 
service origin.  As a result, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for headaches of an etiology other 
than sinusitis.  Accordingly, entitlement to service 
connection for such headaches is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disability, claimed as a somatization disorder, bipolar 
disorder, and depression, to include as secondary to the 
service-connected disabilities of tinnitus, hearing loss, 
dyspepsia, and sinusitis with headaches; the appeal to this 
extent is granted.

Entitlement to service connection for psychiatric disability, 
claimed as a somatization disorder, bipolar disorder, and 
depression, is denied.

Entitlement to service connection for headaches of an 
etiology other than sinusitis is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


